           Case 1:19-cv-08359-VEC Document 61 Filed 11/05/20 Page 1 of 3




                                                                                November 5, 2020


VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 240
New York, NY 10007

        Re: Relevent Sports, LLC v. Fédération Internationale de Football Association and
        United States Soccer Federation, Inc., No. 19-cv-08359 (VEC)

Dear Judge Caproni:
       Pursuant to the Court’s Order (ECF No. 47), Relevent Sports, LLC (“Relevent”) and the
United States Soccer Federation, Inc.1 submit this status update regarding Relevent’s tort claim.
         In the interest of efficiency, Relevent continues to assess whether and when to pursue its
tort claim in FIFA arbitration and has not yet commenced a proceeding. The parties will submit
another status update in accordance with the Court’s Order on February 1.




1
  Because Defendant Fédération Internationale de Football Association (“FIFA”) has not yet appeared in this action,
it has not participated in this submission.
         Case 1:19-cv-08359-VEC Document 61 Filed 11/05/20 Page 2 of 3




                                           Respectfully submitted,

s/ Jeffrey L. Kessler                      s/ Lawrence E. Buterman
Jeffrey L. Kessler                         Lawrence E. Buterman
Jonathan J. Amoona                         LATHAM & WATKINS LLP
Angela A. Smedley                          885 Third Avenue
Adam I. Dale                               New York, New York 10022
WINSTON & STRAWN LLP                       lawrence.buterman@lw.com
200 Park Avenue
New York, New York 10166                   Christopher S. Yates
Tel: (212) 294-6700                        LATHAM & WATKINS LLP
Fax: (212) 294-4700                        505 Montgomery Street
jkessler@winston.com                       Suite 2000
jamoona@winston.com                        San Francisco, CA 94111
asmedley@winston.com                       Tel: (415) 391-0600
aidale@winston.com                         Fax: (415) 395-8095
                                           chris.yates@lw.com
Eric Meiring (pro hac vice)
1700 K Street, N.W.                        Attorneys for Defendant United States Soccer
Washington, D.C. 20006                     Federation
Tel: (202) 282-5722
Fax: (202) 282-5100
emeiring@winston.com

Counsel for Relevent Sports, LLC




                                       2
         Case 1:19-cv-08359-VEC Document 61 Filed 11/05/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I, Jeffrey L. Kessler, hereby certify that, on November 5, 2020, the foregoing Status Update

Letter was served upon Defendant, Fédération Internationale de Football Association (“FIFA”) at

FIFA-Strasse 20, 8044 Zurich, Switzerland by international courier (DHL Worldwide Express).



Dated: November 5, 2020
       New York, New York


                                                    /s/ Jeffrey L. Kessler
                                                    Jeffrey L. Kessler
